Citation Nr: 0813692	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  06-02 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
heart condition, to include ischemic heart disease, 
myocardial infarction and ischemic cardiomyopathy.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (claimed as a lung condition).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1946 to 
October 1947.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  In February 2008, the veteran's case 
was advanced on the docket under the provisions of 38 
U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2007).  

In a November 1956 rating decision, the RO denied service 
connection for a heart condition.  An October 2002 rating 
decision denied service connection for enlarged heart with 
arrhythmia and circulatory problems.  The RO apparently 
adjudicated the claim on the merits in the August 2004 
decision.  However, the Board must find new and material 
evidence in order to establish its jurisdiction to review the 
merits of a previously denied claim.  See Barnett v. Brown, 
83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 
3d 1366 (Fed. Cir. 2001).  Thus, the issue has been 
classified as indicated on the cover page.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify you if further action is required on your 
part.


REMAND

The veteran failed to report to a Board hearing in 
Washington, DC.  In a timely motion, the veteran's 
representative requested a videoconference Board hearing 
stating that the veteran was unable to attend the earlier 
hearing because he had been hospitalized.  In February 2008, 
the motion was granted.  In a subsequent February 2008 
statement, the veteran referenced a videoconference hearing 
at the Bay Pines VA facility, indicating his desire to still 
attend a videoconference Board hearing.


Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a videoconference 
hearing before a Veterans Law Judge.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


